UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 Thomas Weisel Partners Group, Inc. (Exact name of registrant as specified in its charter) Delaware No. 000-51730 No. 20-3550472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Montgomery Street San Francisco, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415)364-2500 N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: S Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 28, 2010, Thomas Weisel Partners Group, Inc. (the “Registrant”) issued a press release announcing financial results for its first quarter and three months ended March 31, 2010. A copy of the Registrant’s press release containing this information is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Registrant under the Securities Act of 1933 or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filing. The information furnished in this report, including Exhibit 99.1, shall not be deemed to constitute an admission that such information or exhibit is required to be furnished pursuant to Regulation FD or that such information or exhibit contains material information that is not otherwise publicly available. In addition, the Registrant does not assume any obligation to update such information or exhibit in the future. Item 9.01Financial Statements and Exhibits (d) Exhibits. The following exhibits are furnished as part of this Current Report on Form 8-K: 99.1Press release of the Registrant, dated April 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Thomas Weisel Partners Group, Inc. Date: April 28, 2010 By: /s/ Ryan Stroub Name: Ryan Stroub Title:Chief Financial Officer EXHIBIT INDEX Press release of the Registrant, dated April 28, 2010.
